Citation Nr: 1544221	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  12-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for bilateral pes planus.

2.  Entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for depression/ anxiety, to include as secondary to service-connected migraine headaches, bilateral carpal tunnel syndrome, and bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1991 to July 1991 and March 1992 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied an increased rating higher than 0 percent for bilateral pes planus and denied service connection for rheumatoid arthritis and depression/ anxiety.  The RO later granted an increased rating of 10 percent for bilateral pes planus in a January 2012 rating decision, effective March 5, 2010.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for depression, which he primarily relates to rheumatoid arthritis, a disability for which he is not service connected.  The record shows that he is service-connected for migraine headaches (rated at the maximum level of 50 percent) and bilateral carpal tunnel syndrome and pes planus.  Medical evidence of record notes that the Veteran's pain likely contributes to his depression.  See, e.g., March 3, 2010 VA psychiatry consult.  However, the medical evidence is not clear if the pain that is contributing to his depression is from his service-connected migraine headaches, bilateral carpal tunnel syndrome, or pes planus, or rather from his non-service connected diffuse complaints of joint pain that have been described as possible fibromyalgia, myofascial pain, and rheumatoid arthritis.  

A VA examination in May 2012 addressing the Veteran's depression claim included an opinion, which was incomplete and unclear.  The examiner determined that the Veteran's symptoms of depression were not due to or caused by his migraine headaches or report of flatfeet or paralyzed median nerve.  However, the examiner found that the Veteran's ongoing subjective report of pain contributed to his experience of depression, and that the "symptoms cannot be teased apart."  The examiner further noted, however, that the Veteran's symptoms of depression had improved despite ongoing reports of pain.  

The medical opinion is unclear because while the examiner determined that the Veteran's service-connected migraines, pes planus, and carpal tunnel syndrome were not the cause of his depression, the examiner also determined that the Veteran's complaints of pain contributed to his depression.  It is not clear if the examiner is referring to the pain associated with the service-connected disabilities or the non-service connected complaints of joint pain all over the body.  The opinion also is incomplete because the examiner did not provide a rationale for why the service-connected disabilities did not cause the depression or address whether the service-connected disabilities had aggravated the depression.

In order to resolve these outstanding questions, additional examination and opinion is warranted to address the service connection claim for depression.

Also, regarding the service connection claim for rheumatoid arthritis, a medical examination and opinion is warranted.  The service treatment records show complaints of joint pain in the ankles, shoulder, and back, with some radiation to the legs.  A January 1994 treatment record shows an assessment of myofascial pain.  Post-service medical records also show complaints of diffuse joint pain possibly attributed to rheumatoid arthritis and/ or fibromyalgia.  An examination has not been provided to address this claim; one should be provided on remand.

Finally, regarding the increased rating claim for pes planus, the evidence suggests a worsening in symptoms associated with the pes planus since it was last evaluated in May 2010.  Specifically, the May 2012 VA psychiatric examination referenced above notes complaints of worsening joint pain everywhere, which could potentially include the feet.  An examination addressing the present severity of the Veteran's pes planus is in order.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain records pertaining to the Veteran's pes planus, rheumatoid arthritis, and depression from the VAMC in Houston dated from May 2012 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

2.  Ask the Veteran to identify any additional treatment he has received for his pes planus, rheumatoid arthritis, and/ or depression.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's complaints of diffuse joint pain.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has rheumatoid arthritis, fibromyalgia, etc.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disorder manifested by chronic joint pain had its clinical onset during active service or is related to any in-service disease, event, or injury. 

In making this assessment, please consider the service treatment records showing complaints of joint pain in the ankles, feet, back, and shoulder, and a January 1994 finding of myofascial pain, as well as post-service findings of rheumatoid arthritis and fibromyalgia.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Thereafter, schedule the Veteran for a VA examination to ascertain the etiology of the Veteran's depression.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Then the examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected disabilities, including his pes planus, migraine headaches, and/ or bilateral carpal tunnel syndrome (and any findings of rheumatoid arthritis or other disorder manifested by diffuse joint pain if such is attributed to his military service).

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression had its clinical onset during active service or is related to any in-service disease, event, or injury.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Schedule the Veteran for a VA podiatric examination pertaining to the severity of bilateral pes planus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral pes planus, in accordance with the rating criteria specified at 38 C.F.R. § 4.71a, Diagnostic Code 5276 for evaluating "flatfoot, acquired." 

Provided the Veteran has other symptoms of the bilateral feet associated with service-connected disability, though not traditionally evaluated as pes planus, then please specify the nature and degree of foot injury affecting the right and left feet -- in terms of moderate, moderately severe, or severe (the highest level, which follows "severe," being with actual loss of use of the foot). 

To the extent possible, the examiner should distinguish between symptoms attributable to the Veteran's pes planus and any other nonservice-connected foot disability.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

8. Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the January 2012 statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




